DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

                                                                    
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		      Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [001] of the specification does not provide the status of U.S. application serial no. 16/228,632 (i.e., now U.S. Patent No. 10,942809, issued 03/09/2021).

			         Drawings
	The formal drawings are accepted. 


                                Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-4, 6-11, and 12-18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sharon et al. “hereinafter as Sharon” (U.S. PN: 8,874,994). 


As per claims 1, 8, and 15: 
	Sharon substantially teaches or discloses a system and a method comprising retrieving, by a processing device, a codeword stored at a memory sub-system (see col. 21, lines 66-67 to col. 22, lines 1-5 and col. 23, lines 38-41), determining parity data of the codeword; generating additional parity bits based on one or more bits of the parity data of the codeword; and generating host data by decoding the codeword using the additional parity bits (see col. 5, lines 15-63).  
	As per claims 2, 9, and 16:
	Sharon in view of the above rejection teaches wherein generating the additional parity bits comprises reconstructing a removed portion of the parity data (see col. 5, lines 15-63).    
	As per claims 3, 10, and 17:
	Sharon in view of the above rejection teaches wherein the additional parity bits are reconstructed based on a number of bits of the parity data of the codeword (see col. 5, lines 15-63).      
	As per claims 4, 10 and 18:
	Sharon in view of the above rejection teaches wherein the additional parity bits are generated based on bits of the codeword and a structure of an encoder used to encode the codeword (see col. 27, lines 66-67 to col. 28, lines 1-6).   
As per claims 6 and 20:
	Sharon in view of the above rejection teaches responsive to determining that the decoding the codeword was unsuccessful, reconstructing a removed portion of the parity data using different one or more values (see col. 5, lines 35-63).  
	As per claim 7:   
Sharon in view of the above rejection teaches wherein generating the additional parity bits is based on a usage characteristic of the memory sub-system (see col. 27, lines 66-67 to col. 28, lines 1-6).  
                                Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharon et al. “hereinafter as Sharon” (U.S. PN: 8,874,994) in view of Jang et al. “hereinafter as Jang” U.S. PN: 10,944,506. 
As per claims 5, 12, and 19: 

Sharon substantially teaches the claimed invention described in claim 1 (as rejected above). However, Sharon does not explicitly teach decoding the codeword is based on a polar decoder. Jang, in an analogous art, teaches decoding the codeword is based on a polar decoder. 
“decoding of the extended polar code having a length of N.sub.0 may be performed in a similar manner to the general process having the same size, and in this case, an operation for an additional party may be added” (see col. 20, lines 24-30) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharon with the teachings of Jang to decode a codeword based on a polar decoder. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that decoding a codeword based on a polar decode would have heighten the decoding efficiency. 
        Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

                                         Conclusion
The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:
Patent Documentation:
Loghin et al. (U.S. PN: 9,385,752) in FIG. 6 shows such an embodiment of a codeword Z2 (in the context of DVT-T2) generated by the second FEC encoding block 31 which, according to this embodiment, also comprises BCH and LDPC encoding, but additionally generates v auxiliary parity bits for use as incremental redundancy at the receiver in case of need. 

Jeong et al. (U.S. PN: 9,520,897) in FIG. 4 describes that the additional parity part includes parity bits that are selected from the punctured parity bits. Some of these parity bits, which are selected from the parity bits that were punctured during puncturing for selecting the parity bits recorded in the first parity part among the parity bits generated by encoding, are transmitted by the additional parity part. The parity reconstruction unit 520 generates a basic parity bit sequence (i.e., a first parity bit sequence) and at least one additional parity bit sequence from the parity bit sequence provided from the encoder 510. In the present example according to FIG. 5, one additional parity bit sequence is generated by the parity reconstruction unit 520.To this end, the parity reconstruction unit 520 includes a basic parity generator 522 for generating a basic parity bit sequence, and an additional parity generator 524 for generating an additional parity bit sequence.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112